Per Curiam.

In Scioto Mem. Hosp. Assn., Inc. v. Price Waterhouse (1996), 74 Ohio St.3d 474, 659 N.E.2d 1268, syllabus, decided today, we held that comparative negligence applies to cases involving accountant negligence. In so doing, we rejected the National Surety rule (which in point of fact we had never actually espoused). The rule of National Surety bars the presentation of evidence of a client’s negligence, by an accountant defendant, unless the client’s negligence contributed to the accountant’s negligent audit or interfered with the accountant’s audit. See Natl. Sur. Corp. v. Lybrand (1939), 256 A.D. 226, 235-236, 9 N.Y.S.2d 554, 563.
American National Bank (“ANB”) filed suit against Touche Ross & Company and Arthur Young & Company alleging negligence as stated above. Prior to trial, ANB filed a motion in limine to prevent Arthur Young from introducing evidence that might tend to show negligence by the management of ANB. The trial court granted this motion. Given our holding in Scioto Memorial Hospital, the trial court’s action was error. We therefore reverse the decision of the court of appeals affirming the decision of the trial court with respect to the motion in limine, and remand this matter to the trial court for further proceedings in accordance with this opinion.

Judgment reversed and cause remanded.

*485Moyer, C.J., Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Douglas and Cook, JJ., dissent.